Citation Nr: 9906191	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  93-19 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD) with alcohol abuse, currently 
evaluated as 30 percent disabling.  

2.  Entitlement to a total rating for compensation purposes, 
based on individual unemployability due to service-connected 
disability.  

3.  Entitlement to a temporary total 100 percent rating while 
a resident at COPIN House from October 1, 1990 to November 
19, 1990.  

4.  Entitlement to a temporary total 100 percent rating while 
a resident at COPIN House from April 24, 1992 to May 23, 
1992.  


WITNESSES AT HEARING ON APPEAL

The veteran and a nurse.



ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to 
September 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1991 RO rating decision.  

The veteran was afforded a hearing at the RO in September 
1991, and before another Member of the Board in January 1994.  
The Board Member who conducted that hearing is no longer at 
the Board, and after notice of his right to another Board 
hearing, by a Member who would participate in the Board's 
decision, the veteran's September 1998 reply was that he did 
not want an other hearing.  

It is noted that the Board remanded the case in July 1994, to 
include additional development of the record.  

In July 1994, after the appeal had already been forwarded to 
the Board, the RO received the veteran's signed revocation of 
his power of attorney with the Public Interest Law Clinic at 
the Washington College of Law (Attorney Patricia Roth is 
identified in the claims file as an attorney with this 
organization).  Accordingly, this prior representation has 
been withdrawn.  38 C.F.R. § 20.608 (a) (1997).  Since this 
time, however, the RO and the Board has received additional 
evidence and argument on behalf of the veteran from the 
Vietnam Veterans of America, without a completed VA Form 21-
22, Appointment of Veterans Service Organization as 
Claimant's Representative.  Accordingly, clarification should 
be obtained from the appellant, along with a signed and 
completed VA Form 21-22, as mandated under 38 C.F.R. § 20.601 
(1997).  

It is noted that while the appeal initially included a 
temporary total rating claim based on VA hospitalization from 
August 2, 1993 to August 27, 1993, the claim was granted by 
an RO decision dated in February 1994.  Additionally, an 
August 1997 RO rating decision denied a claim of secondary 
service connection for peptic ulcer disease.  The veteran was 
given notice of these decisions, but did not timely appeal 
them.  

In another matter regarding issues not presently in appellate 
status, argument was received at the Board on the veteran's 
behalf in April 1998 asserting that the RO had failed to 
develop the veteran's claim of service connection for heart 
disease.  The Board notes that such a claim was denied by RO 
rating decision of June 1989, of which the veteran was issued 
notice, and from which he failed to appeal.  Accordingly, 
these three additional matters are not presently in appellate 
status.  

As noted hereinabove, in March and April 1998 additional 
evidence was received at the Board and submitted on behalf of 
the veteran.  This additional evidence included, but only in 
part, records used by the Department of Health and Human 
Resources, Social Administration (SSA) in their evaluation of 
the veteran's disability claim, as well as a claim of the 
veteran's son.  While a March 1998 statement appears to have 
desired to waive office of original jurisdiction 
adjudication, this waiver was specifically limited to the 
medical records used by SSA.  However, additional evidence 
was also received, including records apparently not used by 
SSA, namely records from the Vet Center, the COPIN House, and 
the Millard Fillmore Hospital.  These records were submitted 
subsequent to the September 1997 certification of appeal, 
without a waiver of Office of Original Jurisdiction 
Adjudication.  Accordingly, at this time the Board may not 
proceed consistent with 38 C.F.R. § 20.1304 (a) (b) (c) 
(1997).  







REMAND

It is noted at the outset that, in July 1994, the veteran 
undertook to revoke his power of attorney with an attorney 
from the Public Interest Law Clinic.  Since then, he has 
expressed a desire to be represented by the Vietnam Veterans 
of America, Inc.  However, no VA Form 21-22, Appointment of 
Veterans Service Organization as Claimant's Representative, 
is of record.  Accordingly, this should be requested of him 
in accordance with 38 C.F.R. § 20.601, et.seq. (1997).  The 
RO should contact the veteran and clarify his desire for 
appointment of only one organization as his representative, 
as mandated under § 20.601.  

As noted hereinabove, additional evidence was submitted to 
the Board in March and April 1998 subsequent to the September 
1997 certification of appeal, without a waiver of Office of 
Original Jurisdiction Adjudication of the evidence received.  
Accordingly, the RO must review the claims on appeal in light 
of this additional evidence, prior to any Board 
consideration.  38 C.F.R. § 20.1304 (a)(b)(c) (1997).  

The Board also notes that additional pertinent treatment 
records appear to exist which have not been associated with 
the claims file: VA treatment record presently on file are 
dated no later than October 1994, although the veteran 
appears to continue to receive VA counseling; while two 
requests have been made for copies of medical records used by 
the SSA in the evaluation of the veteran's disability claim, 
as well as a copy of the SSA's disability determination 
letter, records received to date appear incomplete, and the 
few records obtained appear to regard a claim of disability 
submitted by the veteran's minor son.  Specifically, no SSA 
determination letter is of record regarding the veteran, as 
requested.  

Additionally, the November 1995 Social Survey indicates that 
the veteran presently receives treatment from Dr. John 
Robinson, a private psychiatrist who occasionally does 
consultation work for the Buffalo, VA Medical Center.  While 
the record includes several treatment summaries of Dr. 
Robinson, these are dated no later than December 1993, at 
which time, significantly, a diagnosis of PTSD "with 
depression" was noted.  Accordingly, the RO should obtain 
the veteran's written authorization for the release of any 
related records, dated to the present, for use in the 
appeal-specifically to include any SSA letter of 
determination regarding the veteran, as well as copies of all 
medical records used by the SSA in that determination.  VA 
treatment records should be requested and obtained at the RO, 
if not already on file, dated from July 1989 to the present.  

Additional factors are for consideration in the adjudication 
of the claims on appeal so as meet the scrutiny of the United 
States Court of Veterans' Appeals (the Court).  Where a law 
or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet.App. 308, 313 
(1991).  

The veteran, who initially filed his claims in July 1990, was 
previously evaluated under 38 C.F.R. § 4.132, including 
Diagnostic Code 9411, for PTSD.  As noted by the Board in the 
July 1994 Remand, the veteran has also filed a total 
compensation rating claim under the provisions of 38 C.F.R. § 
4.16.  However, 38 C.F.R. § 4.16(c) was repealed and amended, 
and the changes were effective on November 7, 1996.  
Similarly, effective on November 7, 1996, the rating criteria 
for the veteran's psychiatric disability was amended, from 
38 C.F.R. § 4.132 to 38 C.F.R. § 4.130.  Neither the June 
1996 nor the August 1997 rating decision and supplemental 
statements of the case (SSOC's) included consideration of the 
new rating criteria.  Accordingly, no comparison was made 
between the former rating criteria at § 4.132 and the newly 
amended criteria, at § 4.16 and 4.130, for determination as 
to which criteria is more favorable-with reasons why this is 
determined to be so, development which is required under 
Karnas, Supra.  Consequently, on remand, the RO must consider 
both the new and former rating criteria, found at 38 C.F.R. 
§ 4.130 and 4.132, respectively, and both the new and former 
criteria for a total compensation rating under 38 C.F.R. 
§ 4.16, to determine which version is more favorable, to 
include an expression as to the reasons and bases for finding 
so. Karnas, Supra.  

Thereafter, and given the current diagnosis of PTSD with 
alcohol abuse and PTSD with depression, both a VA psychiatric 
examination and a general medical examination should be 
conducted to assess the current severity of his service-
connected disability using a full multiaxial evaluation, to 
include having the examiner assign a score on the global 
assessment of functioning (GAF) scale and to provide an 
opinion on the degree of impairment of his social and 
industrial adaptability due specifically to service-connected 
PTSD, with alcohol abuse; and thereafter, the RO should 
consider and apply the most favorable Diagnostic Code 
criteria-whether new or old-4.16 or 4.16(c), as well as 
4.130 or 4.132, to the evidence of record.  

The Board is also of the opinion that the Social and 
Industrial Survey of November 1995 was incomplete and 
inadequate for evaluation purposes.  The Board notes that the 
July 1994 Board Remand included a request that the RO obtain 
a Survey for the purpose of obtaining detailed and reliable 
information regarding the central clinical issue on appeal-
the severity of service-connected PTSD, and related symptoms, 
and whether the veteran was totally disabled or unemployable 
as a result of his service-connected disabilities--apart from 
his non-service-connected disabilities.  The November 1995 
Survey, which unfortunately heavily relied upon the 
antiquated November 1991 Survey, was incomplete as it merely 
stated that the veteran was "totally" disabled due to a 
list of service-connected and non-service connected 
disabilities, including symptoms of service-connected PTSD, 
without notation of the severity or frequency of such PTSD 
symptoms-separate and apart from non-service connected 
disability and symptoms.  Accordingly, little clinical 
information was provided, and the basis of the conclusion 
that the veteran was "totally" disabled remains unspecified 
and unclear.  

Similarly, the VA psychiatric examinations of November 1995 
and March 1996 provide less information than is required.  It 
appears that neither examination included a review of the VA 
claims file, and the rather well-documented, albeit complex, 
clinical history which is found there.  Accordingly, the 
veteran should be provided another, complete Social and 
Industrial Survey, as well as a VA examination, to include a 
definitive statement of any and all psychiatric diagnoses, as 
well as the severity and frequency of each and every symptom 
of PTSD, as is appropriate.  

Finally, the Board must be able to point to medical evidence 
which supports an allowance or denial of an individual 
unemployability claim.  James v. Brown, 7 Vet.App. 495, 496 
(1995); See also Beaty v. Brown, 6 Vet.App. 532, 537 (1994) 
(The Board must provide adequate reasons or bases for its 
basic conclusions when adjudicating a claim for individual 
unemployability).  Therefore, the RO has the duty to 
supplement the record by obtaining an examination which 
includes an opinion on what effect the veteran's service-
connected psychiatric disorder has on his ability to work.  
Friscia v. Brown, 7 Vet.App. 294, 297 (1994).  

In another matter, the Board's July 1994 Remand requested 
that the 1990 and 1992 temporary total rating claims be 
reconsidered in light of evidence not previously of record, 
specifically a February 18, 1993 Advisory Opinion from the 
Director, Compensation and pension Service of VA.  This 
necessary development has not been completed.  While the 
Board also recognized that the veteran has raised the 
additional claim of a temporary total rating from April 24, 
to May 23, 1992, the RO has neither developed nor adjudicated 
it--the June 1996 RO rating decision merely 
"administratively brought forward" these claims without 
consideration, explanation, or reasons and bases.  

The claims must be fully developed and adjudicated at the RO 
prior to any appellate consideration at the Board.  As 
records regarding the 1990 and 1992 temporary total rating 
claims have been received at the RO, the RO should adjudicate 
the claims, with consideration of the February 1993 VA 
Advisory opinion--prior to any appellate consideration by the 
Board on the merits of the claims.  See Harris v. Derwinski, 
1 Vet.App. 180, 183 (1991); Payne v. Derwinski, 1 Vet.App. 85 
(1990).  

In view of the above, this case is REMANDED for the following:  

1.  The RO should take appropriate steps 
in order to contact the veteran and 
inform him of his need to sign and 
complete an appointment of 
representation, VA Form 21-22, 
Appointment of Veterans Service 
Organization as Claimant's 
Representative, and a copy of this form 
should be sent to the appellant so that 
he may do so.  

2.  The RO also should take appropriate 
steps to contact the veteran and request 
that he submit the names, addresses and 
approximate dates of treatment of all 
psychiatric care providers (both VA and 
non-VA) who treated him for PTSD, 
depression, alcohol abuse/withdrawal, or 
related symptomatology, from July 1989 to 
the present time.  After securing the 
necessary release(s), the RO should 
obtain copies of any additional records, 
if they are not already in the claims 
folder, including records from Dr. J. 
Robinson, and any VA hospital and/or out-
patient treatment records from the VA 
Medical Center in Buffalo, New York, as 
well as any other VA medical center 
identified by the veteran, dated from 
July 1989 to the present.  

3.  The RO should obtain from the SSA a 
determination letter with regard to the 
veteran, as well as copies of the records 
pertinent to the veteran's claim for 
social security disability benefits 
including any medical records relied upon 
concerning his own claim.  

4.  The veteran should be afforded a new 
and comprehensive VA Social and 
Industrial Survey to assess the veteran's 
current employment history and day-to-day 
functioning, with a statement as to the 
severity and frequency of service-
connected PTSD symptoms-separate and 
apart from non-service-connected 
disability.  A written copy of the report 
should be inserted into the claims folder 
for use in the appeal.  

5.  The veteran should be afforded VA 
examination in order to determine the 
current severity of his service-connected 
PTSD with alcohol abuse/withdrawal, as 
well as any secondary disorders, if any, 
including depression, by an examiner who 
has not previously seen him, if possible, 
--separate and apart from non-service-
connected disability.  All indicated 
testing in this regard should be 
accomplished.  The claims folder must be 
made available to the examiner for review 
before the examination.  Based on his/her 
review of the case, the VA psychiatric 
examiner is requested to provide a full 
multiaxial evaluation, including a score 
on the GAF scale on Axis V, with an 
explanation on the score's meaning in 
terms of both the new and old rating 
schedule, to specifically include 
applying the most favorable regulations 
and diagnostic code at 38 C.F.R. § 4.132, 
or 38 C.F.R. § 4.130, Diagnostic Code 
9411.  In addition, it is requested that 
the VA psychiatric examiner offer a 
definitive and detailed opinion as to 
degree of social and industrial 
inadaptability--caused solely by the 
service-connected PTSD, with specific 
reference to the most favorable 
regulations at 38 C.F.R. § 4.16(c) or 
§ 4.16, and why one regulation is more 
favorable than the other.  The examiner 
should specifically offer an opinion as 
to whether the veteran is precluded from 
performing substantially gainful 
employment--due to his service-connected 
PTSD.  The examiner should provide 
reasons and bases for any opinion 
rendered, with reference to all 
supporting evidence, including the 
documented medical history contained in 
the claims file.  

6.  After the development requested above 
has been completed, the RO should again 
review the veteran's claims, to include a 
total compensation rating based on 
individual unemployability and the 
temporary total rating for October 1, 
1990 to November 19, 1990 and April 24, 
1992 to May 23, 1992, and any other issue 
to which a notice of disagreement has 
been received.  This development must 
include applying the most favorable 
regulations and diagnostic codes, 
including 38 C.F.R. § 4.16(c) or § 4.16, 
and 38 C.F.R. § 4.132 or 38 C.F.R. § 
4.130, including Diagnostic Code 9411, 
for PTSD.  The RO should also adjudicate 
the temporary total rating claims, with 
consideration of the February 1993 VA 
Advisory opinion.  Any medical records 
used by the SSA should be reviewed for 
consideration, as well as any additional 
evidence not previously considered.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Evidence recently received and not 
previously considered must be reviewed.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  

- 11 -


